Citation Nr: 1413276	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned at an April 2013 hearing at the RO.  


FINDINGS OF FACT

1.  Tinnitus did not manifest during military service and is not otherwise attributable to the Veteran's military service.

2. The Veteran does not have a current diagnosis of PTSD; no psychiatric disability is attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The Veteran does not have psychiatric disability, including PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in July 2009 from the RO to the Veteran, which was issued prior to the RO decision in October 2009.  This letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice. 

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, with respect to the Veteran's psychiatric disability claim, the Veteran did not cooperate with testing at a February 2011 scheduled VA examination and it was therefore cancelled.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing him with notice of his scheduled examination and of providing him with a VA examination and medical opinion.  Thus, VA is not required to afford the Veteran another VA examination and opinion for his claim related to psychiatric disability pursuant to 38 C.F.R. § 3.159(c)(4).  

II. Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Tinnitus

The Veteran is seeking service connection for tinnitus, which he contends is related to noise exposure during military service.  His DD Form 214 shows that his military occupational specialty (MOS) was combat engineer and that he has received the Combat Action Ribbon, which signifies that he engaged in combat with the enemy.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); see also "Manual of Military Decorations and Awards" (Department of Defense, September 1996). Therefore, his account of noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2013).  Accordingly, the Board concedes the Veteran's acoustic trauma exposure in service.  

Service treatment records (STRs) are silent for complaints of, treatment for, or symptoms of tinnitus.  The Veteran's November 1969 separation examination report showed that his ears were normal.  He did not complain of tinnitus.

Post-service treatment records are also negative for findings of tinnitus, but during a September 2009 VA audiological examination, the Veteran reported a history of tinnitus described as a high-pitch tone.  The Veteran could not provide a date of onset.  He reported in-service noise exposure from C4 plastics when blowing up bombs, bunkers, and booby traps.  He stated that he did not use ear protection.  He also reported civilian noise exposure from employment in building construction with exposure to power and air tools, bobcats, chainsaw, trucks, and mixers for 40 years without ear protection and from driving a delivery van for two months without ear protection.  He stated that he used both a gas-powered push and riding lawn mower for two hours a week, a snow blower as needed, power tools once a week, and a shop vacuum once a month, all without ear protection.  Diagnostic and clinical tests revealed asymmetrical hearing loss with the right ear within normal limits and middle to high frequency sensorineural hearing loss in the left ear.  The VA examiner opined that the Veteran's current tinnitus was not due to noise exposure while in the military.  The examiner also provided rationale for her negative opinion stating that the Veteran could not say when or approximately when he first experienced tinnitus, yet when asked he stated that he did not have tinnitus while in the Marine Corps.  She additionally reasoned that the Veteran has been exposed to significant noises as a civilian employee.  

In January 2011, a VA physician provided an addendum opinion to the September 2009 VA examination, discussing whether the Veteran's tinnitus could be related to his service-connected hearing loss.  The VA examiner stated that the Veteran's service-connected hearing loss was less than 60 decibels.  The examiner explained that tinnitus can be related to hearing loss if the hearing loss is greater than 60 decibels.  Because this was not the case, the examiner found that it was more likely that the Veteran's tinnitus was not related to his service-connected hearing loss.   

The Board accepts that the Veteran was exposed to noise in service as a combat Veteran and has a current diagnosis of tinnitus.  However, the available STRs are negative for any complaints and findings of tinnitus.  The separation examination report, prepared in November 1969, showed that the Veteran's ears were normal.  Significantly, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and military noise exposure.  Following the VA examination in September 2009, the VA audiologist specifically stated that the Veteran's current tinnitus was not due to noise exposure while in the military.  

The Board recognizes that the Veteran states that he has tinnitus that is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA audiological examiner to be more probative than the Veteran's lay opinion, and the examiner's opinion is consistent with the record, especially in light of the separation examination and the Veteran's contradictory statements regarding onset.

Accordingly, the Board does not find that the Veteran's tinnitus has been present since military service and further finds that the competent medical evidence weighs against a relationship between the Veteran's tinnitus and his period of active service, to include in-service noise exposure, or his service-connected hearing loss.  The Veteran has not submitted any other competent or credible evidence to support a relationship between his tinnitus and his period of active service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for tinnitus is denied.

Psychiatric Disability

The Veteran contends that he has PTSD related to active service.  His DD Form 214 shows that he has received the Purple Heart Medal and the Combat Action Ribbon.  While service treatment records (STRs) and post-service VA treatment records are silent for treatment or symptoms of the Veteran's claimed disorder, the Board concedes that the Veteran has been exposed to stressful events during service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.   

In August 2009, the Veteran was afforded a VA psychiatric examination, which revealed a diagnosis of anxiety disorder, but not PTSD.  Upon consideration of the Veteran's diagnosed anxiety disorder, the examiner opined that it was more likely than not that the Veteran's anxiety disorder was not caused by his military service.

In February 2011, the Veteran was afforded an additional VA psychiatric examination to assess his claimed PTSD.  However, the Veteran did not cooperate with testing and the appointment was cancelled.  

In a June 2011 statement, the Veteran's representative requested that the Veteran be offered another VA psychiatric examination.  At the April 2013 Board hearing, attended by the Veteran and his representative, the Veteran was asked if he would attend another VA psychiatric examination, but he declined, stating he "cannot get through the test."  The Board therefore finds that scheduling another examination would not be helpful.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for psychiatric disability.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, the analysis ends, and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for any other psychiatric disability, the Board recognizes that the Veteran was found to have an anxiety disorder, but the examiner opined that it was not related to military service.  The examiner specifically referred to the Veteran's self-reported history of having anxiety begin just several years before the examination, which was many years after service.  Such an assessment by the examiner is consistent with the record, especially the service record showing no disorder, even at discharge from service.  No competent evidence contradicts this opinion, so the Board finds that the preponderance of the evidence is against the claim.  


ORDER

Service connection for tinnitus is denied.

Service connection for psychiatric disability, including PTSD, is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


